     Case 1:19-cv-01389-GBD-SDA Document 121 Filed 08/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Akeel Abdul Jamiel,                                                       8/13/2020

                                Plaintiff,
                                                             1:19-cv-01389 (GBD) (SDA)
                    -against-
                                                             ORDER
 Abel Viveros et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that Plaintiff shall file a response to Defendants’ Letter Motion (ECF

No. 120) no later than Friday, August 21, 2020.

       The parties are directed to appear for a Telephone Conference in this action to discuss

Defendants’ Letter Motion and the status of this action on Friday, August 28, 2020 at 11:00 a.m.

At the scheduled time, the parties shall each separately call (888) 278-0296 (or (214) 765-0479)

and enter access code 6489745.

       A copy of this Order will be mailed and emailed to Plaintiff by Chambers.

SO ORDERED.

DATED:         New York, New York
               August 13, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
